Exhibit A JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G/A to which this exhibit is attached is filed on behalf of each of them in capacities set forth below. Dated: February 8, 2013 TRIDENT V, L.P. By: Trident Capital V, L.P., its sole general partner By: DW Trident V, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Member TRIDENT CAPITAL V, L.P. By: DW Trident V, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Member STONE POINT CAPITAL LLC By: /s/ David J. Wermuth Name: David J. Wermuth Title: Senior Principal TRIDENT V PROFESSIONALS FUND, L.P. By: Stone Point GP Ltd., its sole general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Secretary TRIDENT V PARALLEL FUND, L.P. By: Trident Capital V-PF, L.P., its sole general partner By: DW Trident V, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Member SPC MANAGEMENT HOLDINGS LLC By: /s/ David J. Wermuth Name: David J. Wermuth Title: Senior Principal
